 PEIRCE-PHELPS
, INC. 585
Peirce-Phelps, Inc
.1 and 
Warehouse Employees Un-
ion, Local 169 a/w International Brotherhood of 
Teamsters, AFLŒCIO.  
Case 4ŒRCŒ20675
 April 12, 2004 
DECISION AND DIRECTION 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
SCHAUMBER 
AND WALSH The National Labor Relations Board, by a three-
member panel, has considered determinative challenges 
in an election held August 15, 2003, and the hearing offi-

cer™s report recommending disposition of them.  The 
election was conducted pursuant
 to a Stipulated Election Agreement.  The tally of ballots shows 2 for and 1 

against the Petitioner, with 2 determinative challenged 
ballots. 
The Board has reviewed the record in light of the ex-
ceptions and briefs, and has adopted the hearing officer™s 

findings
2 and recommendations as modified below.   
 The Employer challenged the ballot of Michael Cam-
moroto on the ground that Cammoroto was not employed 
within the stipulated unit on th
e date of the election.  The 
Petitioner challenged the ballot of Michael Panara Jr. on 
the ground that Panara Junior is related to a member of 
management.  The hearing officer recommended sustain-
ing the challenge to Cammoroto™s ballot and overruling 

the challenge to Panara Junior™s ballot.  The Petitioner 
has excepted to both recommendations.  For the reasons 
discussed below, we adopt the hearing officer™s recom-
mendations. 
I. THE CHALLENGE TO THE BALLOT OF MICHAEL 
CAMMOROTO
 The Employer is a distributor of appliance electronics 
and heating and air conditioning equipment.  It operates 
approximately 15 facilities, in
cluding 1 located on Deca-
tur Road in Philadelphia, Pennsylvania.  The employees 
at the Decatur Road facility fa
ll into three primary classi-
fications: warehousemen, st
ore employees, and sales 
management representatives.  Under the terms 

of the parties™ Stipulated 
Election Agreement, the elec-
tion at issue here was conducted in a unit consisting of 
ﬁ[a]ll full-time and seasonal 
warehousemen employed by 
                                                          
                                                           
1 We have amended the caption to re
flect the correct spelling of the 
Employer™s name. 
2 The Petitioner has excepted to some
 of the hearing officer™s credi-
bility findings.  The Board™s established policy is not to overrule a 
hearing officer™s credibility resolu
tions unless the clear preponderance 
of all the relevant evidence convin
ces us that they are incorrect.  
Stretch-Tex Co.
, 118 NLRB 1359, 1361 (1957).  We find no basis for 
reversing the findings.   
the Employerﬂ at its Decatur Road facility, excluding 
ﬁ[a]ll other employees.ﬂ One of the positions within the store employee classi-
fication is that of store dr
iver.  Michael Cammoroto be-
came the store driver at th
e Decatur Road facility in March 2003.
3  When his delivery duties permitted, 
Cammoroto worked at the store counter or in the ware-

house.  On June 17 or 18, Cammoroto was transferred to 
a full-time warehouse position.  Crediting the Em-
ployer™s witnesses, the hear
ing officer found that this 
transfer was a temporary arrangement.  Cammoroto was 
a full-time warehouseman on July 15, the payroll eligi-
bility date for the election.  On July 23, however, Cam-
moroto was transferred back to his store driver position.  
Despite his return to this position, he continued to per-

form a limited amount of warehouse work on irregular 
and infrequent occasions.  As noted above, the election 
was held on August 15.       
To be eligible to vote in a representation election, an 
employee must be within the proposed bargaining unit on 
both the established eligibility date and the date of the 

election.  Plymouth Towing Co.
, 178 NLRB 651 (1969).  
An employee who is transferred out of the bargaining 

unit before the election will not be eligible to vote unless 

he or she has a reasonable expectancy of returning to the 
unit.  
Mrs. Baird™s Bakeries
, 323 NLRB 607 (1997).  
There is no dispute that Cammoroto was not in a unit 
position on the date of the election.  Further, based on 
credibility determinations, which we have upheld, the 
hearing officer found that Cammoroto did not have a 

reasonable expectancy of retu
rning to the unit.  However, 
because Cammoroto continued to perform some ware-

house work after resuming his store driver position, the 
Petitioner argued that Cammoroto should be included in 
the unit as a dual function empl
oyee.  The hearing officer 
rejected the Petitioner™s dual function argument on its 
merits.  The Employer contends that the hearing officer 
should not have addressed the merits of the dual function 

issue because the parties™ S
tipulated Election Agreement 
reflected their clear intent to exclude Cammoroto from 
the unit.  We agree with the Employer™s contention. 
Where the parties to a Boar
d election have stipulated 
to a bargaining unit, ﬁthe Board™s function is to ascertain 
the intent of the parties with regard to inclusion or exclu-

sion of a disputed voter and then to determine whether 
such intent is inconsistent with any statutory provision or 
established Board policy.ﬂ  
Bell Convalescent Hospital
, 337 NLRB 191 (2001).  Only if the parties™ intent is un-
clear will the Board utilize the community-of-interest 
analysis to resolve the dispute.  
McFarling Foods, Inc.
,  3 All dates are in 2003, unless otherwise indicated. 
341 NLRB No. 78 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 586 
336 NLRB 1140 (2001).  Where a stipulation includes 
certain job classifications and expressly excludes ﬁall 
other employees,ﬂ ﬁ[t]he Board . . . will find a clear in-
tent to exclude those classifications not matching the 

stipulated bargaining unit description.ﬂ  
Bell Convales-
cent Hospital
, supra.  Here, the stipulation includes ﬁ[a]ll 
full-time and seasonal warehousemenﬂ and explicitly 

excludes ﬁall other employees.ﬂ  On the date of the elec-
tion, Cammoroto was a store driver, not a warehouse-
man.  Thus, the parties™ clear intent was to exclude 
Cammoroto from the unit.  See 
Bell Convalescent Hospi-
tal
, supra at 191 (ﬁdual functionﬂ analysis not applied 
where parties™ intent to excl
ude classification was clear).  
Further, Cammoroto™s exclusion does not contravene any 

provision of the Act or established Board policy.  Ac-

cordingly, we sustain the challenge to Cammoroto™s bal-
lot.    
II. THE CHALLENGE TO THE BALLOT OF 
 MICHAEL PANARA JR
. At the time of the election, Michael Panara Jr. was a 
16-year-old high school student who had worked for the 
Employer as a warehouse employee every summer since 
2001.  Panara Junior is supe
rvised by his father, Decatur 
Road Warehouse Manager Michael Panara Sr.  Panara 
Senior has no ownership interest in the Employer.   
The record shows that Panara Junior performed many 
of the same work duties as the other Decatur Road ware-

house employees.  However, Pennsylvania law precludes 
persons younger than 18, such as Panara Junior, from 
operating heavy machinery, including forklifts.  From 

late June to mid-August 2003, Panara Junior generally 
worked from 9 a.m. to 5 p.m., averaging 32 hours per 
week, slightly more than seasonal warehouseman 
Frederic Smith.  At times, however, Panara Junior™s 
work schedule fluctuated because of the availability of 
warehouse work not requiring the use of forklifts.  More-
over, Panara Junior was not free to set or alter his work 
schedule.  In fact, on at least two occasions in 2003, 

Panara Senior denied Panara Junior™s requests to alter his 
schedule.  Panara Junior worked under the same condi-
tions as other warehouse employees.  Like seasonal em-

ployee Smith, he earned $8 an hour.  Although the dura-
tion of Panara Junior™s summer employment was shorter 
than that of some other seasonal warehousemen, the Em-

ployer has no fixed beginning and ending dates to which 
seasonal employees are expected to adhere.  Panara Jun-
ior was subject to the same policies as other seasonal 

warehousemen.  Like them, he
 received no paid vacation, 
sick time, or other fringe benefits.  Panara Junior never 

attended any management meetings or substituted for 

Panara Senior in the latter™s absence.  Based on these 
facts, the hearing officer rejected the Petitioner™s argu-
ment that Panara Junior enjoys special benefits, as 
Panara Senior™s son, that warrant his exclusion from the 
bargaining unit.  The Petitioner excepts.   
As explained above, in stipulated unit cases the Board 
resolves voter eligibility disputes by giving effect to the 

parties™ intent as expressed in the Stipulated Election 
Agreement, unless that intent cannot be determined or 

the Board is precluded from honoring it by a provision of 
the Act or some established Board policy.  
Bell Conva-
lescent Hospital
, supra; 
McFarling Foods
, supra.  Here, 
the parties™ stipulation unambiguously expressed their 
intent to include ﬁseasonal warehousemenﬂ such as 
Panara Junior within the unit.  Thus, Panara Junior must 
be included, unless a statutory provision or established 
Board policy requires otherwise.     
Contrary to our dissenting colleague, we find that 
Board policy does not mandate Panara Junior™s exclusion 

from the unit.  An employee-relative of a nonowner 

manager is excluded from a bargaining unit as a matter 
of Board policy only if that employee enjoys ﬁspecific 
special privileges or benefitsﬂ by virtue of the relation-

ship.  Cumberland Farms
, 272 NLRB 336 (1984).  Here, 
Panara Junior did not enjoy special privileges or benefits 

by virtue of his relationship with nonowner manager 
Panara Senior.  As detailed above, Panara Junior never 
attended management meetings or assumed his father™s 
authority.  Rather, he worked under the same conditions 

and subject to the same policies as other seasonal ware-
housemen, performing similar tasks and earning a com-
parable wage.  His duties differed from those of other 

warehouse employees only in that he did not perform 
tasks requiring the operation of heavy lifting machinery.  
This difference, however, was mandated by State law 
and did not flow from Panara Junior™s relationship with 
Panara Senior.  His exemption from the operation of 

heavy lifting machinery was a legal requirement, not a 
special benefit. 
In finding that Panara Junior should be excluded from 
the unit, our dissenting colleague relies on 
Novi Ameri-
can Inc.ŒAtlanta
, 234 NLRB 421 (1978).  In that case, 
the Board found the comparative youth of employee-
relative Mark Johnston, and 
the fact that Johnston was 
permitted to work during sch
ool vacations, to be proba-
tive of special status.  Howeve
r, in finding that Johnston 
must be excluded from the unit, the Board relied princi-
pally on the fact that, unlike other employees, Johnston 
was paid from the employer™s ﬁcontract laborﬂ ledger 
instead of its regular payroll, 
with the result that neither 
social security nor income ta
xes were deducted from his 
paycheck. 
Novi American, 
supra at 422.  There is no such 
special pay arrangement here.  In addition, Johnston in-
tended to continue working full time during the school 
    PEIRCE-PHELPS
, INC. 587
year.  That was impossible 
to accommodate within the 
employer™s regular shift schedule and thus would entail 
creating a special shift for Johnston™s ﬁpersonal conven-
ience.ﬂ  The evidence showed
 that the Employer would 
ﬁalmost certainlyﬂ make that 
adjustment.  Id.  Here, by 
contrast, Panara Junior worked within the Employer™s 

regular shift schedule.  Moreover, to the extent Panara 

Junior™s schedule fluctuated, it was to comply with the 
law, not to suit Panara Junior™s convenience.  Indeed, 
more than once, Panara Senior turned down Panara Jun-
ior™s requests to alter his work schedule.  Not surpris-
ingly, Panara Junior did not work when the tasks to be 
performed required the use of machinery he could not 
lawfully operate.  Again, however, this flowed from con-
straints imposed by State law, not from his family rela-

tionship.  Thus, we find 
Novi American distinguishable. 
Our colleague relies heavily 
on the fact that Panara 
Junior was hired at an age when he was legally unable to 

operate heavy lifting machinery. 
 However, it is clear that 
there are several other warehousing functions that do not 

require the use of such lifting equipment.  As the hearing 

officer noted, these are the warehousing functions that 
Panara Junior performed while at work.  These functions 
fully occupied him when he was at work.  Consistent 

with that, Panara Junior was not scheduled to work on 
days when there were no such warehousing functions to 
perform.  However, this was a consequence of his legal 
impediment rather than a function of his relationship to 
Panara Senior.  Further, even assuming arguendo that 
Panara Junior would not have been 
hired
 but for his rela-
tionship to Panara Senior this does not gainsay the fact 
that, 
on the job
, he performs a full day™s work and re-
ceives no special treatment. 
Our dissenting colleague also relies on the fact that 
Panara Junior lives with and is financially dependent on 
Panara Senior.  The Board has stressed, however, that 
ﬁthe proper test in cases where ownership is not at issue 
is ‚special status™ 
on the job
.ﬂ  Cumberland Farms
, supra 
at 336 fn. 2 (emphasis added)
.  Because Panara Junior 
enjoys no such special status
, his residential and financial 
arrangements away from the j
ob are insufficient in them-
selves to require his exclusion from the unit. 
Given that no Board policy prevents Panara Junior™s 
inclusion in the unit, the expressed intent of the parties 

must be given effect.  Thus, we adopt the hearing offi-
cer™s recommendation and overrule the challenge to 
Panara Junior™s ballot. 
DIRECTION IT IS DIRECTED that the Regional Director for Region 4 
shall, within 14 days from the date of this Decision and 

Direction, open and count the ballot of Michael Panara 
Jr.  The Regional Director shall then serve on the parties 
a revised tally of ballots and issue the appropriate certifi-
cation. 
 MEMBER 
WALSH, dissenting in part. 
I agree with my colleagues in all respects except their 
finding that Michael Panara Jr. does not enjoy special 
privileges or benefits warranting his exclusion from the 

bargaining unit.  Panara Junior received special treatment 
from the very inception of his employment with the Em-
ployer.  He was hired at the age of 14, and was season-

ally reemployed thereafter, despite his legal incapacity to 
operate heavy lifting machineryŠwhich, by Panara Sen-
ior™s own admission, constitutes an important part of the 
warehouseman™s job.  While other seasonal employees 
have been hired to work in the Employer™s warehouse 
notwithstanding their 
inexperience
 in operating heavy 
lifting machinery, the record discloses none except 
Panara Junior who have been hired in total disregard of a 

legal incapacity
 to operate such machinery.   
To accommodate Panara Junior™s peculiar limitation, 
Panara Senior created a fluctuating schedule specifically 

for Panara Junior, which ensured that Panara Junior 
would be in the warehouse only when there was work 
available that he could performŠi.e., work not involving 

the operation of heavy lifting machinery.  Panara Senior 
also tailored Panara Junior™s work schedule to fit his 
son™s school year, allowing Panara Junior to work for 

only a portion of the Employer™s peak summer season.  
He also permitted his son to work during other breaks in 
the school year.   
These scheduling accommodations, as well as the mere 
fact of Panara Junior™s employment despite his inability 
to perform important job functions, are highly probative 
of special status.  See 
Novi American Inc.ŒAtlanta, 234 
NLRB 421, 422 (1978).  In 
Novi American
, the Board 
excluded a nonowner manager™s 17-year-old son from a 

bargaining unit based, in part, on its finding that he had 
received special treatment in 
respect to his hiring and 
work schedule.  Id.  The Board viewed the employer™s 
hiring of the employee-relative
 at an unusually early age, 
when applicants of that age were not normally hired, as 
one indication of special status.  Id.  The Board cited the 
employer™s adjustment of the employee-relative™s work 
schedule to suit his school commitments as another such 

indication.  Id. 
In one respect, the special treatment Panara Junior re-
ceived in this case goes beyond that found indicative of 

special status in Novi American
.  Like the employee-
relative in 
Novi American, Panara Junior was hired at an 
unusually early age.  However, in 
Novi American
, there 
is no suggestion that the employee-relative™s youth pre-
vented him from performing any job-related tasks.  Here, 
by contrast, Panara Junior™s youth barred him from per-
   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 588 
forming a concededly important part of the warehouse-
man™s job.  Furthermore, as in 
Novi American
, Panara 
Junior™s work schedule was adjusted to suit his personal 

convenienceŠi.e., his school schedule and age-related 

limitations.  
In addition, Panara Junior liv
es with Panara Senior and 
therefore enjoys access to Panara Senior beyond that 
available to other employees.  Moreover, Panara Junior is 
financially dependent upon Panara Senior.  These facts, 
together with the special treatment in hiring and schedul-

ing detailed above, warrant Panara Junior™s exclusion 
from the bargaining unit as a matter of Board policy.  See
 R & D Trucking, Inc.
, 327 NLRB 531, 533 (1999) (not-
ing employee-relative™s living with and financial de-
pendence on nonowner manager as relevant considera-
tions in determining special status).  
Despite the foregoing, my colleagues find that Panara 
Junior should not be excluded from the unit.  They view 
his special scheduling treatment
 merely as ensuring that 
he would be fully occupied while at work.  The concern 

with keeping Panara Junior fully occupied itself, how-

ever, reflects his special status
.  There would be no need 
to adjust his schedule if he were capable of performing 

all warehouse tasks, like the other employees.  The ma-

jority also ascribes the Employer™s tailoring of Panara 
Junior™s schedule to his ﬁlegal impedimentﬂ rather than 
his relationship with Panara Senior.  But, again, no ad-
justments would have been necessary had Panara Junior 
not been hired 
despite
 the impediment 
because he is 
Panara Senior™s son.   
Finally, my colleagues appear to believe that even if 
Panara Junior was hired because he is related to Panara 

Senior that is not probative of special status because ﬁ
on 
the job
, he performs a full day™s work and receives no 
special treatment.ﬂ  In so stating, my colleagues seize on 

language from 
Cumberland Farms
 to extend that deci-
sion beyond its holding.  In 
Cumberland Farms
, the 
Board held that being related to and living with a 

nonowner supervisor, 
without more
, is insufficient to 
exclude the employee-relative from the unit.  
Cumber-
land Farms
, 272 NLRB 336 (1984).  From this holding, 
it does not follow that where there 
is something more, 
the Board is precluded from considering all relevant cir-

cumstances in determining special status.  Indeed, other 
Board decisions show that it is not so precluded.  
Novi 
American, supra; 
R & D Trucking
, supra.  Here, as I ex-
plain above, there is much 
more: special treatment in 
hiring despite an inability to perform major job tasks and 
special treatment in scheduling to accommodate age-

related limitations and a school schedule.  All of the spe-
cial treatment stems from Panara Junior™s relationship to 
Panara Senior, with whom Panara Junior lives and on 

whom he depends financially.  All of these circum-
stances are relevant to the special status inquiry, and 
Cumberland Farms
 does not hold to the contrary. 
    